Citation Nr: 1525389	
Decision Date: 06/15/15    Archive Date: 06/26/15

DOCKET NO.  09-38 416	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously-denied claim for entitlement to service connection for a left shoulder disability.

2.  Entitlement to service connection for bilateral pes planus.

3.  Entitlement to service connection for a disability manifested by stomach pain.

4.  Entitlement to a disability rating in excess of 10 percent for dermatophytosis.

5.  Entitlement to a disability rating in excess of 10 percent for bilateral metatarsalgia.

6.  Whether new and material evidence has been received to reopen a previously-denied claim for entitlement to service connection for a right shoulder disability.

7.  Whether new and material evidence has been received to reopen a previously-denied claim for entitlement to service connection for degenerative arthritis of the lumbar spine, to include retrolisthesis of L5 on S1.  

8.  Whether new and material evidence has been received to reopen a previously-denied claim for entitlement to service connection for residuals of right eye chalazion surgery.

9.  Whether new and material evidence has been received to reopen a previously-denied claim for entitlement to service connection for hypertension.

10.  Whether new and material evidence has been received to reopen a previously-denied claim for entitlement to service connection for residuals of a left ankle injury.

11.  Whether new and material evidence has been received to reopen a previously-denied claim for entitlement to service connection for residuals of a right ankle injury.

12.  Whether new and material evidence has been received to reopen a previously-denied claim for entitlement to service connection for residuals of a right knee injury.

13.  Whether new and material evidence has been received to reopen a previously-denied claim for entitlement to service connection for residuals of a left knee injury.  

14.  Whether new and material evidence has been received to reopen a previously-denied claim for entitlement to service connection for residuals of a right elbow injury.  

15.  Entitlement to service connection for residuals of injury to the right ring finger.

16.  Entitlement to service connection for chronic headaches.

17.  Entitlement to service connection for gout.  

18.  Entitlement to service connection for cervical strain.

19.  Entitlement to service connection for residuals of cold injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from September 1982 to May 1986, from August 1989 to May 1990, from May 1990 to April 1991, and from July 1992 to September 1992.  He had additional service with and retired from the Army National Guard effective in May 2005.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an RO decision of July 2008.  The Veteran and his wife presented sworn testimony in support of his appeal during a March 2015 hearing before the undersigned Veterans Law Judge.

Other than the first five issues listed above, the remaining claims are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In a March 2015 written statement, the Veteran, with the assistance of his authorized representative, withdrew his appeals for whether new and material evidence has been received to reopen a previously-denied claim for entitlement to service connection for a left shoulder disability, entitlement to service connection for bilateral pes planus, entitlement to service connection for a disability manifested by stomach pain, entitlement to a disability rating in excess of 10 percent for dermatophytosis, and entitlement to a disability rating in excess of 10 percent for bilateral metatarsalgia. 


CONCLUSION OF LAW

The criteria for withdrawal by the Veteran of the appeals for whether new and material evidence has been received to reopen a previously-denied claim for entitlement to service connection for a left shoulder disability, entitlement to service connection for bilateral pes planus, entitlement to service connection for a disability manifested by stomach pain, entitlement to a disability rating in excess of 10 percent for dermatophytosis, and entitlement to a disability rating in excess of 10 percent for bilateral metatarsalgia have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawn appeals

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn these appeals in a written statement of March 2014.  Thus, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these appeals and they are dismissed.


ORDER

The appeals for whether new and material evidence has been received to reopen a previously-denied claim for entitlement to service connection for a left shoulder disability, entitlement to service connection for bilateral pes planus, entitlement to service connection for a disability manifested by stomach pain, entitlement to a disability rating in excess of 10 percent for dermatophytosis, and entitlement to a disability rating in excess of 10 percent for bilateral metatarsalgia are dismissed. 

  
REMAND

Upon careful review of the Veteran's voluminous records, it appears that VA may not have all the relevant records pertaining to the Veteran's service treatment and to his post-service medical care.  Before the merits of his claims can be reviewed, and especially in light of his lengthy service, ensuring a complete record is crucial.

Initially, we note that the record contains medical reports from the Veteran's first period of active duty, from September 1982 to May 1986.  It also appears that complete records reflecting the Veteran's National Guard service from 2001 to 2003 have been obtained for review.  However, the available National Guard records from 1989 to 2000 are hardly comprehensive in nature, as many records which would be expected, such as reports of annual physical examinations, are not available for review.  Therefore, the Board holds that further requests to the appropriate repository(ies) should be made with regard to National Guard records from 1989 to 2000, and 2004 to 2005.  Governing law and regulation requires that VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency.  VA will end its efforts to obtain records from a Federal department or agency only when VA concludes that the records sought do not exist or that further efforts would be futile.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Service treatment reports reflecting an October 1990 injury to the Veteran's back indicate that he was referred to a back specialist due to findings involving his L5/S1 vertebral conjunction.  However, no report of a specialist evaluation is included in his scanty National Guard treatment records.  When testifying about this injury during the hearing, the Veteran testified that he spent the night in the hospital after the back injury; however, hospital records are similarly unavailable in the file.  Therefore, a particular search for these records should be undertaken.  

With regard to post service medical care, the record contains some early VA treatment records dated in 1986 and 1987.  The record also contains a number of recent VA medical records which appear to have been submitted by the Veteran himself in a piecemeal fashion; however, it is not at all certain that all VA records subsequent to 1987 have been obtained for review, as is required by law.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  During the March 2015 hearing on appeal, the Veteran testified that he could not recall exactly when he started seeking regular VA medical care.  Therefore, upon remand, to ensure that all relevant records are available for review by adjudicators, a request for all VA medical records from 1987 until the present should be made.  The Board recognizes that some duplicate records will be obtained; however, the benefit of having all the Veteran's VA medical records available in chronological order far outweighs a few duplicate copies.   

Once these records have been obtained, or it has been determined further efforts to obtain them would be futile, adjudicators should turn their attention to the merits of each claim.  If the newly-obtained records contain any information pertinent to the Veteran's right shoulder disability, his lumbar spine disability, his right eye, hypertension, his ankles, his knees, or his right elbow, then these previously-denied claims must be reopened and reviewed on a de novo basis.  The RO must ensure that the remaining claims for service connection are fully-developed in light of all new evidence received.  

For instance, the reports of VA examinations conducted in 2008 reflect that the VA examiner was unable to identify a medical link between currently shown right hand and finger complaints and back complaints because of insufficient information as to the Veteran's condition between 1986 and the present.  As many recent VA treatment records have been added to the record since the 2008 examinations, and as hopefully more will be obtained to fill in the gaps, new VA examinations should be provided so that examiners may be fully informed as to the Veteran's medical history.  Furthermore, we note that available records do show that that the Veteran injured his back in 1990, and has been receiving medical care for back complaints recently, rendering the 2008 examination opinion entirely insufficient, even with the record as it currently stands.  Although the Board is not formally reopening the claim involving the Veteran's low back here in light of the other preliminary development which is being ordered, it is important to remedy the inadequate examination which the Veteran was given in 2008.  

With regard to the Veteran's claim for residuals of cold injury, he testified during the hearing on appeal that when he was stationed in Alaska, he had a lot of cold weather training.  This cold weather training is confirmed in his service treatment records.  The Veteran testified that he believes he has circulation problems and fungus affecting his feet as a result of cold exposure, and he has submitted a September 2009 podiatric opinion linking "frostbite and residual fungus" to his time in Alaska.  The report of a July 1986 VA examination reflects that at that time he had normal venous circulation.  Therefore, upon remand, the Veteran should be provided with a comprehensive medical examination to establish any current residuals of cold injury.  If such disability is identified, then a medical nexus opinion should be provided.      

Depending upon the contents of the new evidence to be obtained on remand, the RO will need to decide whether medical examinations are necessary to decide the Veteran's original claims for entitlement to service connection for chronic headaches, gout, and cervical strain.

Accordingly, the case is REMANDED for the following action:

1.  The RO should make another attempt to secure the Veteran's complete National Guard service treatment and examination records from 1989 to 2000 and from 2003 to 2005 through official channels.  In particular, the report of a back specialist evaluation subsequent to October 1990 and an overnight hospital stay in October 1990 should be requested.  As many requests as are necessary should be made.  If it is concluded that further records do not exist, the appropriate memorandum for the file should be prepared documenting all efforts taken.

2.  The RO should obtain all records of VA medical treatment afforded to the Veteran from 1986 to the present from the Miami VAMC.  Since this time period pre-dates electronic records, searches must be made of archived/retired paper records.

3.  After obtaining the records requested above, the Veteran should be afforded a VA orthopedic examination to identify all currently-shown pathology involving the Veteran's right ring finger and his low back; and then to determine whether any medical nexus to service is shown.  The claims folder must be made available to the examiner for review before the examination.  All tests and studies deemed helpful by the examiner should be accomplished in conjunction with the examination.  The examiner is requested to review the Veteran's service and National Guard medical records along with the more recent evidence of record to determine whether it is more, less, or equally likely that his right ring finger and low back disabilities are related to his periods of active duty or to injuries sustained or aggravated while on National Guard duty.  

4.  After obtaining the records requested above, the Veteran should be afforded a VA examination to determine whether he has residuals of cold injury affecting his feet.  The claims folder must be made available to the examiner for review before the examination.  All tests and studies deemed helpful by the examiner should be accomplished in conjunction with the examination.  The examiner is requested to identify whether the "frostbite and residual fungus" identified by the private podiatrist are more, less, or equally likely to have been caused by cold exposure in Alaska.  In rendering the opinion, the examiner is requested to comment specifically upon the podiatrist's opinion and also upon the July 1986 VA examination findings.  

5.  After the development requested above has been completed to the extent possible, the RO should again review the record, first making a determination as to whether new and material evidence sufficient to reopen the previously-denied claims has been submitted, and then performing all appropriate evidentiary and procedural development as to those claims which are reopened.  Following de novo review of all claims for which such is appropriate, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


